 UNITED BRASSWORKS, INC53790 NLRB 289 1 shall recommend also that the Respondent preserve and makeavailable to the Board or its agents,upon request,for examination and copying, allpayroll records,social security payment records, timecards,personnel records andreports, and all other records necessary to analyze the amounts of backpay dueunder the terms of these recommendationsSince the violations of the Act which the Respondent committed are related toother unfair labor practices proscribedby the Act,and the danger of their commis-sion in the future is reasonably to be anticipated from its past conduct, the preven-tive purposes of the Act may be thwarted unless the recommendations are coexten-sivewith the threatTo effectuate the policies of the Act, therefore, it will berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employeesby the ActUpon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the followingCONCLUSIONS OF LAW1Local Umon No 361, the American Bakery and Confectionery Workers' In-ternational Umon,AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act2By discriminating in regard to the hire and tenure of employment of employeeTommy Trotter,thereby discouraging membership in the above-named labor organ-ization,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (3) of the Act3By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act4 The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7)of the Act[Recommendations omitted from publication IUnited Brass Works, Inc.andSheet Metal Workers Local No.159, Sheet Metal Workers International Association,AFL-CIOandHarry Baldwin,Robert E. York,Keneth T. Farabee,Tommy Meyers, Buddy F. Robbins.Cases Nos 11-CA-1430,11-CA-1354, 11-CA-1355, 11-CA 1392, 11-CA-1393, and 11-CA-1394February 9, 1960DECISION AND ORDEROn September 2, 1959, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThe Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpracticesand recoim fended that the complaint be dismissed withrespectto themThereafter, the Respondent filed exceptions to theIntermediate ReportPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins]126 NLRB No 59 538DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theRespondent's exceptions, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, United BrassWorks, Inc., Randleman, North Carolina, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a) Interrogating employees concerning their membership in, oractivities on behalf of, Sheet Metal Workers Local No. 159, SheetMetalWorkers International Association, AFL-CIO, or any otherlabor organization, in a manner constituting interference, restraint,or coercion.(b) Instructing employees to observe and collect information aboutthe union activities of fellow employees and to report to Respondentthese observations and findings.(c)Engaging in surveillance of any place of union assembly ator about the time of any scheduled meeting.(d)Threatening employees with discharge if they engaged in unionor concerted activities.(e)Promising employees wage increases if they abstained fromengaging in union or concerted activities.(f)Discouraging membership in Sheet Metal Workers Local No.159, Sheet Metal Workers International Association, AFL-CIO, orin any other labor organization, by-discharging or refusing to rein-state its employees because they engaged in union or concertedactivities.(g)Refusing to bargain collectively with the Sheet Metal WorkersLocal No. 159, Sheet Metal Workers International Association, AFL-CIO, as the, exclusive representative of the employees in the appro-priate bargaining unit by taking action without giving notice to,and.consulting with, said Union with respect to rates of pay, wages,hours of employment, and other conditions of employment, or byiwe adoptpro formathe following findings to which no exceptions were filed : (1) TheRespondent, by engaging in unlawful interrogation and surveillance and by instructingemployee Cagle to observe and collect information about the union activities of fellowemployees, violated Section '8(a) (1) of the Act; (2) the Respondent did not violate theAct in discharging Baldwin or in refusing to reinstate Farabee; and(3) the Respondent,except for its refusal to furnish wage rates and its unilaterally granting of wage increases,did not violate Section 8(a) (5) of the Act. UNITED BRASS WORKS, INC.539refusing to furnish said Union, upon request, relevant wage informa-tion pertaining to its employees.(h) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Sheet Metal Workers Local No.159, Sheet Metal Workers International Association, AFL-CIO, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert E. York, Buddy F. Robbins, and TommyMeyers immediate and full reinstatement to their former jobs withoutprejudice to any rights and privileges previously enjoyed.(b)Make whole Robert E. York, Buddy F. Robbins, and TommyMeyers for any loss of pay they may have suffered by reason ofRespondent's discrimination against them in the manner set forth inthe section of the Intermediate Report entitled "The Remedy."(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpaydue and the rights to reinstatement under the terms of this Order.(d)Upon request, bargain collectively with Sheet Metal WorkersLocal No. 159, Sheet Metal Workers International Association, AFL-CIO, as the exclusive representative of all the employees in the appro-priate unit, and embody in a signed agreement any understandingreached.(e)Post at its plant at Randleman, North Carolina, copies of thenotice attached hereto marked "Appendix." 2 Copies of said notice,to be furnished by the Regional Director for the Eleventh Region,shall, after being duly signed by Respondent, be posted immediatelyupon receipt thereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced,or covered by any other material.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder." 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, as to what stepsit has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be, and it hereby is, dis-missed insofar as it alleges violation of the Act not found herein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT coercively, or otherwise unlawfully, interrogateour employees concerning their membership in, or activities onbehalf of, Sheet MetalWorkers Local No. 159, Sheet MetalWorkers International Association, AFL-CIO, or any other labororganization.WE WILL NOT discourage membership in the above-named labororganization, or any other labor organization, by threateningour employees with reprisals, or by discharging or refusing toreinstate them, if they engage in union or other concertedactivities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist SheetMetal Workers Local No. 159, Sheet Metal Workers InternationalAssociation, AFL-CIO, or any other labor organization, to bar-gaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer immediate and full reinstatement to Robert E.York, Buddy F. Robbins, and Tommy Meyers, without prejudiceto any rights and privileges previously enjoyed, and will makethem whole for any loss of pay suffered as a result of our dis-crimination against them.WE WILL bargain collectively upon request with Sheet MetalWorkers Local No. 159, Sheet Metal Workers International Asso-ciation,AFL-CIO, as the exclusive collective bargaining repre-sentative of the employees in the appropriate unit described UNITED BRASS WORKS,INC.541below, and, if any understanding is reached, embody such under-standing in a signed agreement.The appropriate collectivebargaining unit is :All production and maintenance employees at our Randle-man plant, excluding office clerical employees, guards, watch-men, and all supervisorsas defined in the Act.UNITED BRASS WORKS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 daysfromthe date hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by the Union and the individual Charging Parties abovenamed, the General Counsel of the National Labor Relations Board,by the RegionalDirector for the Eleventh Region,issued a consolidated complaint herein againstUnited BrassWorks,Inc., hereinafter called Respondent,alleging that Respondenthad violated Section 8(a) (1), (3),and (5)and Section 2(6) and(7) of the NationalLaborRelationsAct, 61Stat.136, hereincalled the Act.The complaint charges,in substance,that:(1) by specificallyalleged conduct Respondent interfered with,restrained,and coerced its employees in the exerciseof rightsguaranteed by Section7 of the Act; (2) on and since August 1, 1958, Respondent refused to bargain ingood faith with Sheet Metal Workers Local No.159, Sheet Metal Workers Inter-national Association,AFL-CIO,herein called the Union, the exclusive collective-bargaining representative of an appropriate unit of Respondent's employees; (3) onor about August 29, 1958,Respondent discharged its employees Robert E.York andHarry Baldwin because of their membership in, and activities on behalf of, theabove-namedUnion; (4) between October 9 andOctober24, 1958, following anunfair labor practice strike of Respondent's employees,Respondent refused to rein-stateKeneth T.Farabee, Buddy F. Robbins, and Tommy Meyers,following theirunconditional offer to return to work, because they engaged in concerted activitieswith other employees for the purpose of collective bargaining and other mutual aidand protection.By its answer,Respondent denied that it had committed the allegedunfair labor practices.Pursuant to notice,a hearing was held at Greensboro,North Carolina,on March24 and 25, 1959,before the duly designatedTrialExaminer.The General Counseland Respondent were represented by counsel,and were afforded full opportunity toparticipate in the hearing and to introduce relevant evidence bearing on the issues.,The parties failed to avail themselves of the opportunity accorded them to arguethe case orally at the close of the hearing, or to file briefs herein.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTUnitedBrassWorks,Inc., is, and has been at all times material herein,a NorthCarolina corporation engaged in the business of manufacturing brass and cast ironvalves and machine parts at its plant and principal office in Randleman, NorthCarolina.During the year preceding the filing of the complaint herein Respondentshipped finished products valued in excess of $600,000 from its Randleman plantto points outside the State of North Carolina.I find that Respondent is, and has1During the hearing ruling was reserved on Respondent'smotion to strike the portionofRobbins'testimonypertaining to a conversation with one WrightThe motion ishereby granted. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen at all times material herein,engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDSheet Metal Workers Local No. 159,Sheet Metal Workers International Associa-tion,AFL-CIO,herein called the Union,is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESPrefatory StatementRespondent opened its plant at Randleman, North Carolina, in January 1958 2after removing its operations from Brooklyn, New York, where it had been previ-ously engaged in the same business.On April 16, the Union filed a petition withthe Board seeking to be certified as collective-bargaining representative for Respond-ent'sproduction and maintenance employees.3Following a Board-ordered election,on July 24, which the Union won by a vote of 19 to 9, that organization was, onAugust 1, certified as collective-bargaining representative of the following appro-priate unit:All production and maintenance employees at Respondent's Randlemanplant, excluding office clerical employees, guards, watchmen, and all supervisors asdefined in the Act.Interference,Restraint,and CoercionUnion organizational activityamongRespondent's employees began on or aboutApril 15, when John Cagle, Jr., was informed by fellow employees Robert E. York,Tom McKenzie, and Tommy Meyers, that they were planning to have a meeting atthe home of JuliusBrigman,also employed by Respondent.About 12 employeesattended that meeting, including Meyers, York, and Robbins, three of the allegeddiscriminatees herein.Other meetings of the Union were held at York's homelate inApril, twice during May, and once after the Board election on July 24.Twomeetings of the Union were held at the nearby White House Grill.Before Cagle became a member of the Union, Jerome Berkelhammer, assistant tothe president of Respondent and in charge of its labor relations, asked Cagle whetheremployees Farlowe, Rich, and Lambert were in favor of the Union.4 Cagle madeinquiry of these men, ascertained they were not in favor of the Union and soreported to Berkelhammer.During one of these conversations, Berkelhammerasked Cagle to keep his "ears open in the bathroom and try to hear everything thatwas said."Later, at about the time that Cagle became a member of the Union,Harry Berkelhammer, Respondent's vice president, asked him whether he "had heardanything about the employees organizinga union."During the evening of July 23, the night before the election, the Union held ameeting at the White House Grill at which approximately 16 persons were inattendance.When employee Robbins was about to enter the well-lighted front doorof the grill, he observed Jerome Berkelhammer seated in his automobile parked infront of the grill's main entrance.Seated in other cars nearby were WilliamBerkelhammer, Respondent's secretary-treasurer, and Stanley Fromberg, foremanof the assembly department. Several of these officials were still there when themeeting adjourned. Jerome Berkelhammer admitted that he knew there was goingto be a union meeting at the grill, that he saw all the employees who testified thatthey had observed him there, but stated that he was there merely out of "curiosity,to see what was going on."Among the men that Jerome Berkelhammer observedleaving the meeting were York and Baldwin, who the General Counsel alleges werediscriminatorily discharged on August 29, about 2 weeks after the parties begannegotiation for a collective-bargaining agreement.On the entire record I find that by Jerome Berkelhammer's and Harry Berkel-hammer's interrogation of Respondent's employeesconcerningtheir union activities,by Jerome Berkelhammer's instructions to Cagle to observe and collect informationabout the union activities of fellow employees, and by engaging in surveillance ofthe unionmeeting at the White House Grill, Respondent interfered with, restrained,and coerced employees in the exercise of rightsguaranteedin Section 7 of the Actand thereby violatedSection8(a) (1) thereof.2Unless otherwise noted, all references to dates herein are to the year 1958.i This fact has been officially noted from the Board's file in Case No. 11-RC-1113.a Though Berkelhammer denied making the inquiries I credit Cagle's testimony pertain-ing to these incidents. UNITED BRASS WORKS, INC.543The Discharges of York and BaldwinRobert E. York was employed by Respondent on March 27, 1958, as a workeron the assembly line.He was hired at a $1.10 an hour, the rate at which all otherproduction employees were hired, and was told that his pay would be increasedapproximately every 30 days if he "earned it."York became interested in the Umonabout 2 weeks later and made his home available for unionmeetings inApril, twiceinMay, and once after the July 24election.At that election, he servedas a unionobserver and was thereafter elected to, and served as a member of, the unionnegotiation committee which met with Respondent on August 13 and 20.When York ascertained that other employees were getting 21/z- and 5-cent raiseshe inquired of Supervisor Fromberg, on two occasions, why his hourly rate wasnot being increased while that of the other men was.Fromberg informed himthat it was because of his "attitude and loyalty to the company."On the secondoccasion, about 2 weeks before he was discharged on August 29, York askedFromberg to arrange an appointment for him to see Mandelkorn, the plant super-intendent,so that he could find out why he was not getting the raises that theother employees were receiving.York made his inquiry of Mandelkorn the sameafternoonand was told that four men had told Mandelkorn that York "was theunion leader in the bunch."York denied being such leader and asked for, butwas denied, an opportunity to confront his accusers. Instead, Mandelkorn informedhim that he would check the information with the four men "and if he found outthat [York] wasn't the ring leader,that he would bring [his]paysubstantially upwith the rest of the boys,but if he found out that [he] was, and they were tellingthe truth, that he would fire [him]."On August 29, as York was returning from the bathroom, Fromberg told himthat he and Harry Berkelhammer, Respondent's vice president, "had been timechecking [him] for bathroom privileges and that [he] had been overtaking[his] time."About 20 minutes later, Fromberg called York to his office and in-formed him that he was being "let go for lack of work."Jerome Berkelhammer testified that Respondent's operations and productionschedules were "keyed towards inventory" from which all orders for its products arepromptly filled.When first questioned as to the condition of the inventory duringAugust, he testified as follows: "Our inventory was fine.We were insome in-stances over-inventoried; maybe perhaps on one or two items we werenot in asgood condition as we had hoped, but in general we were in good inventory shape.We had no reason not to be." By his further testimony, however, Berkelhammersought to establish that Respondent's inventory in August was excessively high andthat it was for that reason that he authorized Fromberg to dispense with the servicesof two men and left the selection of the discharges to Fromberg.Fromberg testified that he selected York and Baldwin forterminationbecausethey were the two men "who could be spared the easiest" and that he arrived atthat conclusion by using the same test he invoked in determining whether a manwas entitled to receive an increase in pay. In furtherance of its defense, Re-spondent offered undisputed evidence that during August it had 30 to 31 employeesin the plant.Following the discharge of York and Baldwin, further reductions weremade reducing the staff to 26 rank-in-file employees which number had not beenexceeded at any time thereafter to the time of the hearing herein.On the entirerecord I am constrained to find that some reduction in the staff was economicallyjustified on August 29, leaving for consideration only the question of whether theselection of York and Baldwin for discharge was discriminatorily made.In dealing with that phase of the case, I conclude that the facts heretofore foundclearly establisheda prima faciecase of discrimination in the selection of Yorkfor discharge on August 29.That Respondent had knowledge of York's extensiveunion activity, including his role asunionobserver at the election and as a memberof its negotiating committee, cannot be challenged. Indeed, Mandelkorn was ofthe opinion that York "was the Union leader in the bunch."When there is added tothese findings Mandelkorn's threat to fire York if the information he had that Yorkwas the Union's ringleader was confirmed, it became incumbent upon Respondent tocome forward with evidence to establish that York's selection was made for anondiscriminatory reason.The only evidence offered by Respondent to establish the reason for York'sselection for termination was that given by Fromberg.Fromberg testified, as hasalready been indicated, that he selected York for discharge for the same reasonthat he had not previously recommended him for an increase of pay, namely, lackof merit.I find, however, that York was not granted any increase such as had beengiven to practically every other employee because of any lack of merit but, asFromberg himself stated on or about August 15, because of York's "attitude and 544DECISIONSOF NATIONALLABOR RELATIONS BOARD[lack of] loyalty to the Company."By that statement, Fromberg foretold whatMandelkorn informed York a few hours later, that he would be fired because hewas a "ringleader" for the Union.Fromberg's entire testimony, and particularly that pertaining to his appraisal ofYork's services, was not given in a manner to convince me of its truthfulness, andI therefore do not credit the reasons which he assigned for selecting York fordischarge.In any event, even if it be assumed, arguendo, that York's services wereso lacking in merit as to warrant his selection for discharge, such a finding wouldnot entitle Respondent to a dismissal of this portion of the complaint if, in fact, itwas York'sunionactivity rather than his inefficiency that was the motive for thetermination."It is well settled that an employer violates Section 8(a)(3) by dis-charging or refusing to reinstate an inefficient employee if the employers' reason forso doing is not the employees' inefficiency but his union affiliation or activity.N.L.R.B. v. Ele'ctr'ic City Dyeing Co.,178 F. 2d 980 (C.A.3);N.L.R.B. v. DixieShirt Company,176 F. 2d 969, 973-974 (C.A.4); Edward G. Budd ManufacturingCo. v. N.L.R.B.,138 F. 2d 86, 90, 91, (C.A. 3), cert. denied 321 U.S. 773.Thecritical question is the employers'true motive.As the court said in theElectric Citycase,supra,178 F. 2d at page 983, . . . it matters not that for reasons apart fromunion activity an employee deserves summary discharge if as a fact the reason wasunion activity."N.L.R.B. v. L. Ronney & Sons Furniture Manufacturing Co.,206F. 2d 730 (C A. 9). See alsoN.L.R.B. v. Jones Sausage Company, et al.,257 F. 2d878 (C.A. 4).On the entire record I find that York was discharged on August 29because of his union activity, and that by doing so Respondent violated Section8(a)(1) and(3) of the Act.Harry Baldwin was employed on March 25, 1958, in Respondent's assembly de-partment at a $1.10 an hour.Between that date and the day of the union election,July 24, he received two raises of 5 cents an hour and one of 2i/2 cents.He joinedthe Union at an undisclosed date, attended the meeting at the White House Grillon July 23, and observed Jerome Berkelhammer there in his convertible as hereto-fore describedOn August 29 Fromberg called Baldwin to his office and informed him that hisservices would not be required after that day for "various reasons and lack of work."Though Fromberg's reference to "various reasons" appears suspect when viewed inlight of the apparent competent services rendered by Baldwin as shown by the threewage increases received by him, I find that the General Counsel has not establishedby a preponderance of the evidence that Baldwin was discharged for the reasonsalleged in thecomplaint.The Refusal To Reinstate StrikersAt a union meeting held an evening or two prior to September 11, the membershipvoted 14 to 1 to go out on strike in protest against the discharge of York, Baldwin,and Cagle.Picketing by approximately 12 striking employees continued fromSeptember 11 to about October 1.On or about October 20, and for a few daysthereafter, a single employee, Brigman, again picketed the premises.During the strike period of September 11 to October 1, Respondent hired sixnew employees as replacements for six of the strikers.During the negotiation ses-sion of October 1, Jerome Berkelhammer offered to take back seven of the strikersand on that day, or the next, and furnished the Union with a list designating theseven men who would be returned to work. Four of the men refused the offerand three accepted it.Among the strikers who were not named on the list afore-mentioned were Keneth T. Farabee, Buddy F. Robbins, and Tommy Meyers. Theparties stipulated that these three men were all members of the Union, "went out onstrike, walked the picket line, and that Respondent knew it."On or about October 8, Farabee asked Jerome Berkelhammer to be returned to.his job.Berkelhammer declined to do so and told him that it had been reportedto him that Farabee had tried to run employees off the highway with his automobile.When Farabee denied the accusation, Berkelhammer told him he would check onthe report and if he ascertained that it was not true, he would take him back to work.When Farabee returned, Berkelhammer told him that his earlier reports had beenconfirmed, and that because of that conduct he would not be rehired.Farabeeadmitted that he had "all kinds of court records" on reckless driving.Thoughdenying that he had, during the strike, tried to run employee Allred off the highway,Farabee admitted following Allred at a distance of about 3 yards while travelingat a speed of about 90 miles an hour.Between October 20 and October 30, employees Brigman, Robbins, and Meyersappeared at Respondent's plant.Brigman, acting as spokesman for the group, toldJerome Berkelhammer that the men had come to see if they could return to their- UNITED BRASS WORKS, INC.545jobs.When Berkelhammer replied that Respondent had "no openings and noplace to put them," all three men left the premises.Being unfair labor practice strikers, and absent any misconduct on their partsufficient to bar reinstatement, Farabee, Robbins, and Meyers were entitled upontheir demand to be returned to their jobs notwithstanding the fact that Respondenthad hired replacements for them during the strike.Accordingly, I find that byrefusing to reinstate Robbins and Meyers following their demand for such rein-statement, Respondent violated Section 8(a) (1) and (3) of the Act.With regard to Farabee, however, I find that his admitted reckless driving inpursuit of an employee in another automobile during the strike was conduct whichjustified Respondent in denying his request for reinstatement. It will accordinglybe recommended that the portion of the complaint charging that Farabee had dis-criminatorily been denied reinstatement be dismissed.The Refusal To BargainFollowing the Union's certification as collective-bargaining representative onAugust 1, the parties held their first meeting on August 13.The Union was repre-sented by York, H. N. Fie, its business agent, and Mr. Bweler, regional directorof the Union's parent organization.The meeting was of short duration, lastingapproximately 15minutes.Fie submitted a list of 11 subjects for collectivebargaining none of which were, however, discussed. Instead, Respondent asked for,and the Union agreed to submit, a draft agreement for consideration by the Company.During the meeting, Bweler asked Jerome Berkelhammer for the wage rates andjob classifications of the employees.Berkelhammer replied "that he had nevergiven that kind of information to a union and he wasn't going to give it to [them]."The Union submitted its proposed contract at the next meeting held on August20,while Respondent came to the meeting of September 4 with a draft whichhowever was not submitted to the Union until the meeting of September 9.Addi-tional conferences were held September 25 and October 1.5Itwould serve no useful purpose to make detailed findings concerning the mannerinwhich agreement or disagreement was reached on all the subjects discussed atthesemeetings.It is sufficient to find that by the time of the union meeting justprior to the strike which began September 11 agreement was reached on severalsubjects but not on seniority, working hours, holidays, wages, break periods, or therehiring of York and Baldwin.However, following the meeting of September 25and October 1 agreement was reached on all subjects except wages.On October 1, after the bargainingsession,Fie reported the status of the nego-tiations to some of the employees who were stationed nearby and asked whetherthey were willing to return to work without any wage increase.The men declinedto do so unless they were given at least a 5-cent increase.Fie reported this decisionto Berkelhammer who refused to grant any increase in pay.However, on October15,Respondent unilaterally, and without notice to the Union, granted an increaseof 5 cents an hour to seven employees.The complaint alleges that Respondent refused to bargain in good faith withtheUnion by reason of the following conduct: (a) Respondent's refusal of theUnion's request on or about August 13 and August 20 for a list of job classificationsand wage rates of the employees in the bargaining unit; (b) the unilateral increasesin wages granted to employees on October 15; (c) that Respondent merely wentthrough the motions of collective bargaining and that the totality of its conductmanifested an intention not to bargain in good faith and a refusal to bargain ingood faith.Considering these allegationsseriatim,it has already been found that Respondentunequivocally refused to furnish the desired wage information when it was requestedon August 13.At the August 20 meeting, during the discussion of wage rates,York began calling off the wages of the different men and "the Company neitheraffirmed nor denied" what York reported.Fie, the Union's principal spokesman,having no knowledge of the accuracy of York's report, asked Jerome Berkelhammerfor the wage rates.Berkelhammer replied that the requested information was in thepossession of one Stone who had left the office and that he, Berkelhammer, did nothave the information.The requested data was not furnished the Union uponeither of these occasions.Throughout the hearing, however, Respondent main-5 Though the parties stipulated early in the hearing that an additional bargainingconferencewas held on October 6, both Fie and Jerome Berkelhammer, the principalspokesmen for the respective parties, testified that no meetings were held after October 1.5 54461-60--vol 126-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained its contention that because it constantly shifted its employees from one positionto another, it had no job classifications.At the September 25 meeting JeromeBerkelhammer offered to give Fie the names and wage rates of the employees andwas told by Fie that "it [didn't] matter."Nothwithstanding this belated offer, Respondent's earlier refusal to furnish thewage rates, especially its unequivocal refusal of the request of August 13, whenviewed in the context of Respondent's unfair labor practices herein found, convinceme that the refusal was imposed to hinder the Union in its efforts to intelligentlybargain for the employees in the unit. By that refusal, Respondent violated Section8(a)(1) and (5) of the Act.On October 15 Respondent granted wage increases of 5 cents an hour to sevenof its employees.The only defense to that conduct was Jerome Berkelhammer'stestimony that these increases were granted "in accordance with the custom which[Respondent] had in effect all the time," and that they were granted "strictly onmerit."However, "it is now beyond dispute that an employer is under a duty tobargain with the representative of its employees with respect to individual meritincreases."General Controls Co., a corporation,88 NLRB 1341, citingN.L.R.B. v.J.H. Allison & Company,165 F. 2d 766 (C.A. 6); see alsoArmstrong Cork Com-pany v. N.L.R.B.,211 F. 2d 843 (C.A. 5). Accordingly, I find that by unilaterallygranting these wage increases Respondent violated Section 8(a)(1) and (5) ofthe Act.There remains for consideration the allegations of the complaint that from August1Respondent went through the motions of collective bargaining only, and that thetotality of its conduct manifested an intention not to bargain in good faith.As I listened to the testimony pertaining to the meetings of the parties throughthe conferences held on September 25, grave doubts were raised in my mind as towhether or not Respondent had up to that time bargained in the good faith requiredby the Act.At that point in the negotiations no agreement had been reached on anumber of subjects including seniority, holidays, vacations, and wages.However,the undisputed and extremely sparse testimony pertaining to the only meeting thatfollowed established that the parties on October 1 "agreed on everything in thecontract . . . except wages."Who made what concessions, and what the termsof the agreement reached were, is not disclosed by the testimony. In the state ofthe record as found here, I am constrained to conclude that the General Counsel hasnot established the allegations of the complaint presently under consideration by apreponderance of the evidence.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with its business operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent discriminated with respect to the hire and tenureof employment of York by discharging him, and of Robbins and Meyers by refusingtheir request to be returned to work when they abandoned the strike, it is recom-mended that Respondent offer each of the above-named employees immediate andfullreinstatement to their former or substantially equivalent position withoutprejudice to his former rights and privileges, dismissing, if necessary in the case ofRobbins and Meyers, any persons hired by Respondent on or after September 11,1958, who were not in Respondent's employ on that day. It is further recommendedthat Respondent make York, Robbins, and Meyers whole 6 for any loss of pay theyhave suffered by reason of Respondent's discrimination by the payment to each of asum of money equal to that which each would normally have earned as wages fromthe date of the discrimination against him to the date of Respondent's offer of re-instatement less his net earnings, if any, during said period. In the case of York,the period shall be computed from August 29, 1958; 7 in the case of Robbins andMeyers, from the day between October 20 and October 30, 1958, when they askedto be returned to their jobs.The loss of earnings shall be computed in accordancewith the formula prescribed by the Board inF.W. Woolworth Company,90 NLRB289.e SeeCrossett Lumber Co8 NLRB 440, 497-498aMerchandiser Press, Inc.,115 NLRB 1441. IDAHO POWER COMPANY547It is also recommended that Respondent be ordered to make available to theBoard upon request, payroll and other records to facilitate the checking of the amountof earnings due and Respondent's compliance with the recommended order forreinstatement.The unfair labor practices found to have been engaged in by Respondent are ofsuch a character in scope that, in order to insure the employees their full rightsguaranteed them by the Act, it is recommended that Respondent cease and desistfrom in any manner interfering with, restraining, and coercing its employees in theirrights guaranteed by the Act.On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Sheet Metal Workers Local No. 159, Sheet Metal Workers International As-sociation, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act, admitting to membership employees of Respondent.2.By discriminating in regard to the hire and tenure of employment of RobertE. York, Buddy F. Robbins, and Tommy Meyers, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(3) of theAct.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.All production and maintenance employees at Respondent's Randleman plant,excluding office clerical employees, guards, watchmen, and all supervisors as definedin the Act, constitute an appropriate unit for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5.On and since August 1, 1958, the above-named Union was, and presently is,the exclusive representative of the employees in the above unit for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.6.By failing and refusing to bargain with the above-named Union pertaining towage increases granted to employees in the above unit, and by failing to furnish theUnion with requested wage information, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) and (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.8.Respondent has not engaged in any unfair labor practices in refusing to rein-state Keneth Farabee or in discharging Harry Baldwin.1Recommendations omitted from publication. ]Idaho PowerCompanyandInternational Brotherhood of Elec-tricalWorkers, AFL-CIO,Petitioner.Case No. 19-RC-2363.February 9, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Dan E. Boyd, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.126 NLRB No. 73.